Title: To James Madison from Fulwar Skipwith, 2 September 1805 (Abstract)
From: Skipwith, Fulwar
To: Madison, James


          § From Fulwar Skipwith. 2 September 1805, Paris. “I have the honor to inform you of my being about to depart from this for the United States and that I have authorized my Colleague Mr. Barnet to fill my place during my absence.
          “The several marks of confidence and favour with which the President and yourself, Sir, have been pleased to honor this gentleman, leave me no doubt but my choice of him will meet your approbation—and under the belief that the Voyage I am going to undertake will be justified by the motives which have determined me to it and which I shall have the honor of making known to the President on my arrival at Washington—I shall say no more at present than to enclose Copies of the Letters I have addressed on this Subject—to the Ministers of the United States and of Exterior relations, to which I respectfully beg your reference.”
        